Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 9, 12-22 are pending.

Drawings
The drawings are objected to because the term “LELEASE” in steps S3070 and S4040 should read, “RELEASE”  (FIG 3 and 4) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: inter alia, “storage unit” and “controller unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
Claims 1, 4-6, 9,  and 12- 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "switch to a boot program first to be verified" (emphasis added) in line 16, 8, and 15 of the claims respectively.  The meaning of the claimed feature is unclear.      How is this boot program relates to the one of plurality of boot programs verified earlier in the claim to be either valid or invalid?  What does it mean to switch to a boot program first to be verified (as related to the verification process recited earlier in the claim)?     
Dependent claims are rejected accordingly.  
Correction/clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 4-6, 9, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0005245 to Laffey, in view of U.S. Patent 8006125 to Meng et al.

As to claim 1, Laffey discloses an information processing apparatus comprising: a storage unit storing a plurality of boot programs [FIG. 3, elements 306 & 308, and paragraph 0039] containing an identical content [redundant copies 306 & 308 are the same: paragraph 0040]; a controller unit configured to perform a verification on one of the two boot programs, stored in the storage unit [verifies boot code: paragraph 0050]; and the controller configured to switch to a boot program first to be verified among the plurality of boot programs [one of the boot codes are executed, which may be the overwritten boot code: paragraph 0050; and FIG. 2, step 204-406: boot code is verified as not having been updated].
Laffey teaches the limitations of the claim but does not teach that in a case where the one boot program is determined by the verification to not have been altered, execute the one boot program, and in a case where the one boot program is determined by the verification to have been altered, verify whether another of the plurality of boot programs stored in the storage unit has been altered or not.  
Meng teaches that a storage unit storing a plurality of boot sectors comprising boot code for booting an information processing apparatus [col. 6, lines 4-25].  Thus, Meng teaches a boot storage unit similar to that of Laffey.  Meng further teaches that in a case where the one boot code is determined by the verification to not have been altered [signature check success: col. 6, lines 48-56], execute the one boot code [execute boot code if signature checks: col. 6, lines 48-56], and in a case where the one boot code is determined by the verification to have been altered [signature check fail: col. 6, lines 48-56], 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the sequential boot data search as taught by Meng.  One of ordinary skill in the art would have been motivated to do so that boot data can be found to boot an information processing apparatus.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of booting an information processing apparatus using a storage unit storing a plurality of boot programs.  Moreover, the sequential boot data search means taught by Meng would improve the efficiency of Laffey because it only verifies a second boot program if the first boot program fails to be verified.

As to claim 4, Laffey discloses the controller randomly selects one of the two boot programs [randomly select one of the boot codes to execute: paragraph 0050], stored in the storage unit [FIG. 3] for verification. 

As to claim 5, Laffey discloses the information processing apparatus is an information processing apparatus well known in the art, and each of the two boot programs, stored in the storage unit, is a boot program to be used to start the information processing apparatus [paragraphs 0009-0010 & 0039].  Laffey teaches the limitations of the claim, but does not specifically teach that the information processing apparatus is a printing apparatus comprising a printing unit.  However, because Laffey teaches the information processing apparatus is an information processing apparatus well known in the art, and a printing apparatus is also an information processing apparatus well known in the art, it would 

As to claim 6, Laffey discloses an information processing apparatus comprising: a storage unit storing a plurality of boot programs [FIG. 3, elements 306 & 308, and paragraph 0039] containing an identical content [redundant copies 306 & 308 are the same: paragraph 0040]; a controller unit configured to perform a verification on one of the two boot programs, stored in the storage unit [verifies boot code: paragraph 0050]; and the controller configured to switch to a boot program first to be verified among the plurality of boot programs [one of the boot codes are executed, which may be the overwritten boot code: paragraph 0050].  Meng further teaches that in a case where the one boot code is determined by the verification to not have been altered [signature check success: col. 6, lines 48-56], execute the one boot code [execute boot code if signature checks: col. 6, lines 48-56], and in a case where the one boot code is determined by the verification to have been altered [signature check fail: col. 6, lines 48-56], verify whether another of the plurality of boot code stored in the storage unit has been altered or not [signature check backup boot sector: col. 6, lines 48-56].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 9, Laffey discloses each of the boot programs contains electronic signature data, and the controller unit determines the validity of the boot program on a basis of the electronic signature data [paragraph 0036]. 

As to claim 12, Laffey discloses an information processing method for an information processing apparatus comprising a storage unit storing two boot programs containing an identical content [FIG. 3, elements 306 & 308, and paragraphs 0039-0040], the information processing method comprising: a verification step of performing a verification on one of the two boot programs, stored in the storage unit [verifies boot code: paragraph 0050]; a execution step of executing the one boot program determined not to have been altered by the verification [if boot code is valid, execute said boot code: paragraph 0050]; an overwrite step of overwriting the one boot program determined to have been altered by the verification with the other of the two boot programs, stored in the storage unit [if boot code is invalid, replace the invalid boot code with the other boot code: paragraph 0051]; and an execution step of executing the other boot program overwrite by the overwrite step [paragraph 0050].  Meng further teaches that in a case where the one boot code is determined by the verification to not have been altered [signature check success: col. 6, lines 48-56], execute the one boot code [execute boot code if signature checks: col. 6, lines 48-56], and in a case where the one boot code is determined by the verification to have been altered [signature check fail: col. 6, lines 48-56], verify whether another of the plurality of boot code stored in the storage unit has been altered or not [signature check backup boot sector: col. 6, lines 48-56].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 13, Laffey discloses the controller unit, in a case where the other boot program is determined not to have been altered, overwrites the one boot program which is determined to have been altered with the other boot program [if boot code is invalid, replace the invalid boot code with the other boot code: paragraph 0051].

As to claim 14, Laffey discloses the controller unit performs the overwritten boot program [one of the boot codes are executed, which may be the overwritten boot code: paragraph 0050].

As to claim 15, Laffey discloses the controller unit switches between verifying the one boot program or the other boot program based on a random number value [randomly select one of the boot codes to execute: paragraph 0050].

As to claim 16, discloses a plurality of criteria may be used to select one of the boot codes to execute [paragraph 0050].  Laffey teaches the limitations of the claim, but does not specifically teach the volatile information to select a boot code is a counting value.  However, because a counting value is a criteria for selection purposes, i.e. for sequential or alternating selection as is well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a counting value may be used to select one of the boot codes to execute, substantially as claimed.  One of ordinary skill in the art would have been motivated to do so to select one of the boot codes to execute.

As to claim 17, Laffey discloses the controller unit, in a case where the other boot program is determined to have been valid, overwrites the one boot program which is determined not to have been valid with the other boot program [if boot code is invalid, replace the invalid boot code with the other boot code: paragraph 0051].

As to claim 18, Laffey discloses the controller unit performs the overwritten boot program [one of the boot codes are executed, which may be the overwritten boot code: paragraph 0050].

As to claim 19, Laffey discloses the controller unit switches between determining validity of the one boot program as the boot program to be determined valid first or the other boot program as the boot program to be determined valid first based on a random number value [randomly select one of the boot codes to execute: paragraph 0050].

As to claim 20, Laffey discloses a plurality of criteria may be used to select one of the boot codes to execute [paragraph 0050].  Laffey teaches the limitations of the claim, but does not specifically teach the volatile information to select a boot code is a counting value.  However, because a counting value is a criteria for selection purposes, i.e. for sequential or alternating selection as is well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a counting value may be used to select one of the boot codes to execute, substantially as claimed.  One of ordinary skill in the art would have been motivated to do so to select one of the boot codes to execute.

As to claim 21, Laffey discloses a plurality of criteria may be used to select one of the boot codes to execute [paragraph 0050].  Laffey teaches the limitations of the claim, but does not specifically teach switching the first boot code to verify and execute, i.e. alternating boot codes, at every booting of the information processing apparatus.  However, because an alternating selection is a criteria for selection well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the first boot code to verify and execute at every booting of the information processing apparatus, substantially as claimed.  One of ordinary skill in the art would have been motivated to do so to select one of the boot codes to execute.

As to claim 22, Laffey discloses a plurality of criteria may be used to select one of the boot codes to execute [paragraph 0050].  Laffey teaches the limitations of the claim, but does not specifically teach switching the first boot code to determine valid and execute, i.e. alternating boot codes, at every booting of the information processing apparatus.  However, because an alternating selection is a criteria for selection well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the first boot code to determine valid and execute at every booting of the information processing apparatus, substantially as claimed.  One of ordinary skill in the art would have been motivated to do so to select one of the boot codes to execute.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-6, 9, 12-22 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186        


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186